           Case 2:20-mj-00097-cgc Document 6 Filed 08/28/20 Page 1 of 1               PageID 22

                              UNITED STATES DISTRICT COURT
                                    OFFICE OF THE CLERK
                             WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISIONAL OFFICE
                      CLIFFORD DAVIS/ODELL HORTON FEDERAL BUILDING
                              and UNITED STATES COURTHOUSE
                                167 N. MAIN STREET, ROOM 262
                                 MEMPHIS, TENNESSEE 38103


THOMAS M. GOULD,                                                                WENDY OLIVER
CLERK OF COURT                                                                  CHIEF DEPUTY, MEMPHIS



August 28, 2020


Clerk, U. S. District Court
Southern District of Mississippi


RE:    United States of America v. Lambert Martin & Joseph B. Kyles
       Your Case # 3:20cr37 CWR-FKB
       Our Case # 2:20mj096-1 cgc (Martin) & 2:20mj097-1 cgc(Kyles)

Dear Clerk:

       Please be advised that the above referenced defendants were arrested in the Western District of
Tennessee (Memphis) on warrants issued by the Southern District of Mississippi. Defendant Martin appeared
before United States Magistrate Judge Charmiane G. Claxton on August 25, 2020. Defendant Kyles appeared
before United States Magistrate Judge on August 26, 2020.


[ ]    The defendant has been detained and remanded to the custody of the United States Marshal for
transport.

[ x ] The defendants have been released on an $1,000.00 Unsecured bond and ordered to appear in your
district on the following date: September 10, 2020 at 9:00 AM in Courtroom 5D.
.


All documents completed in this district may be accessed via PACER and at our website at:
https://ecf.tnwd.uscourts.gov.


                                                                 Thank you,

                                                                 THOMAS M. GOULD, CLERK

                                                                 BY:    s/ Chris Sowell
                                                                        Chris Sowell, Case Manager
                                                                        (901) 495-1218
